Order entered January 11, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00003-CV

           IN THE BEST INTEREST AND PROTECTION OF E.P.

                   On Appeal from the Probate Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. MI-21-02917
                                  ORDER

       This accelerated appeal from an order for temporary mental health services

was filed December 31, 2021. The clerk’s and reporter’s records have been filed.

Accordingly, we ORDER appellant to file his brief no later than January 21, 2022

and appellee to file its brief within ten days of the filing of appellant’s brief.

Because of the nature of this appeal, we caution that extension requests will be

disfavored.

       We DIRECT the Clerk of the Court to send a copy of this order to the

parties.

                                            /s/   ERIN A. NOWELL
                                                  JUSTICE